DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12 in the reply filed on 3/18/2022 is acknowledged.  The traversal is on the ground(s) that Claims 13-17 and new claims 24-28 should include in elected group 1.  This is found persuasive in part since the applicant’s amended on 3/18/2022 that is directed to a fiducial marker that includes a fastener with an electronic indicator can comprise a registration signal. Therefore, claims 13-17 and new claims 24-28 are read on elected group 1. Further, group 3 method claims 18-23 remains restricted as related product and process of use.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprise” in lines 2, 4, 7, 14.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mclachlin et al U.S 2018/0193097.
Claim 1:  Mclachlin et al disclose a fiducial marker (as best seen in fig. 3, item 300) comprising: a fastener (clamp mechanism 306, fig. 3) comprising: a threaded shaft extending along an axis (it is noted that clamp mechanism 306 which is a bone screw see paragraph 50); and a head connected to the threaded shaft (it is noted that a head is interpreted as a proximal portion of the clamp mechanism 306 that is proximate to a housing 308); and a feedback component attached to the fastener (it is noted that a feedback component is interpreted as a housing  308 and optically trackable array 302)
, wherein the feedback component is configured to provide a registration signal when engaged by a probe (see paragraph 38.  It is noted that upon movement of the attachment base 30, an output device 326 provides an audible or visual feedback that is attached a base 30 can be caused by the engagement of a probe, when the audible or visual feedback provides information whether a new registration is needed or not.  Thus, the registration signal is interpreted as a signal that is suitable to be used during a registration process.
	Claims 2-5, 14:  Mclachlin et al disclose wherein the feedback component comprises: a housing (fig. 4, housing 308) attached to the head, the housing comprising an access port disposed in a first end of the housing (it is noted that the access port is interpreted as quick break attachment mechanism 310 that is attached optically (fig. 4, trackable array 302); a switch disposed in the housing proximate the access port (fig. 4, logic circuit 324), and a light source electronically coupled to the switch (see paragraph 46); wherein the light source is configured to emit light when the switch is activated through the access port (the output device 325 is configured to produce a signal upon reaching a threshold level, see paragraph 45), wherein the threshold is related to the relative positional change with such a movement that would cause in the position, orientation, etc of the trackable optical array, see paragraph 45.  Therefore, upon engagement and relative movement between optically trackable array 302 and quick break attachment mechanism 310, a light output is provided, see paragraph 46)
., wherein: the light source comprises a light-emitting diode; and the housing is translucent or transparent., wherein the housing includes a socket disposed in a second end of the housing opposite the first end for receiving the head of the fastener, wherein the socket is conficured to attach to the head of the fastener in a releasable manner., wherein the housing comprises: a body for receiving the switch and the light source; and a plurality of fingers (it is noted that a connection portion between the housing 308 and the clamp mechanism 306, wherein the clamp mechanism 306 can be a bone screw, see paragraph 50) extending from the body to form the socket and receive the head of the fastener.
	Claims 7-10:  Mclachlin et al disclose wherein the housing comprises a prong (it is noted that a clamp mechanism for securing the attachment base 304 to a bony structure (see paragraph 41) for engaging a socket in an end of the head of the fastener., further comprising a power source coupled to the switch within the housing (it is noted that a battery 320, fig. 4, see claim 1)., wherein the light source is configured to emit light of a plurality of different colors (see paragraph 46)., wherein the light source is configured to emit a single color after consecutive activations of the switch, wherein the single color ts different for each consecutive activation. , further comprising an output device configured to electronically communicate a status of the switch to a computing system (it is noted that when the IMU 322 reaches a steady state, for example to hold a stationary position, for at least a minimum time ; a green LED may be illuminated indicating that the attachment base 30 is in a stable stationary position that is regarded as the first activation, the IMU 322 and logic circuit 324 may cause illumination of the green LED to cease and may cause illumination of a red LED to indicate that the attachment base 304 has moved which is regarded as the second activation of the switch, see paragraph 46).
Claims 11-12:  Mclachlin et al disclose further comprising an output device configured to electronically communicate a status of the switch to a computing system (see paragraph 49)., wherein the feedback component is integral with the head of the fastener (see fig. 1a, the feed back component is a fiducial locator 104), the feedback component being selected from the group consisting of a conducting material, a magnetic material and a radio frequency identification tag (the localization cap 100 can be made of metal, that is conducting material, see paragraphs 23, 64).
Claims 13, 16-17, 24, 25, 26, 27:  Mclachlin et al disclose a fiducial marker with a robotic surgical system (see paragraphs 1, 37), the fiducial marker comprising: a cap (see fig. 3, a cap is interpreted as a housing 308) comprising: a housing; a socket disposed in a first end of the housing; an access port disposed in a second end of the housing opposite the socket (see fig. 4, access port is interpreted as a quick break attachment mechanism 310, opposite the socket, that is to attach optically-trackable array 302; a switch disposed in the housing proximate the access port (see paragraph 45; it is also noted that a logic circuit 324 that performs a logical operation with one or more binary inputs and a single binary output that comprises switches or electronic switches), and a sensory indicator device coupled to the switch; wherein the sensory indicator device is configured to produce an electronic signal when the switch is activated through the access port to provide sensory confirmation that the fiducial marker has been engaged: and a fastener connectable to the cap (it is noted that the output device 325 is configured to produce a signal upon reaching a threshold level, see paragraph 45, wherein the threshold is related to the relative positional change that a movement would cause in the position, orientation of the trackable optical array, see paragraph 45.  Therefore, the fiducial marker is considered as the optically trackable array 302 and a quick break attachment mechanism 310, a sensory confirmation is provided and this information can be used during a registration process.
Claim 15:  Mclachlin et al disclose the sensory indicator device comprises a light source (see paragraph 46); and the housing is fabricated from a translucent or transparent material (it is noted that the out put device 326 is embedded within the housing 308, in fig. 4.  Thus, it is well known that to use a transparent material in order to allow the visualization of the light output).
Allowable Subject Matter
Claims 6, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771